DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
How is the magnetic circuit formed by a magnetic pole and a rotating shaft? The specification describes the magnetic circuit formed by two magnetic pole members and a rotating shaft. Appropriation correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (U.S. Patent # 6857635).

Regarding claim 1, Li discloses a magnetic fluid seal (fig 9) comprising:

an outer cylinder member (902) that houses therein a rotating shaft (904) extending from a housing of a fluid machine (928);

a magnetic pole member housed in the outer cylinder member (912 housed in 902) and disposed around the rotating shaft (912 around 904), and that forms a magnetic circuit (circuit formed by 912 and 904); and

a sealing film connected magnetically the magnetic circuit (film formed by ferrofluid 919 magnetically connected to the circuit), disposed between the magnetic pole member and the rotating shaft (919 between 912 and 904), made from a magnetic fluid (919), and formed in an axial direction, wherein:



    PNG
    media_image1.png
    934
    990
    media_image1.png
    Greyscale

Regarding claim 2, Li discloses the magnetic fluid seal, wherein:

the gas supply passage comprises a discharge port (port of 992 at 912), and



Regarding claim 3, Li discloses the magnetic fluid seal, wherein:
the axial clearance communicates with a radial clearance formed between the rotating shaft and the outer cylinder member (radial clearance between 904 and 928 as seen in examiner annotated figure 9 below).


Regarding claim 4, Li discloses the magnetic fluid seal, wherein:
the outer cylinder member has a heat exchanger for cooling the outer cylinder member (902 has a heat exchanger that is a coolant passage 992), and

the axial clearance, the magnetic pole member, and the heat exchanger are provided in order in the axial direction (axial clearance, 912, 992 are in order as seen in examiner annotated figure 9 below).

Regarding claim 5, Li discloses the magnetic fluid seal, wherein;



the axial clearance, the magnetic pole member, the heat exchanger, and the bearing member are provided in order in the axial direction (axial clearance, 912, 992 are in order as seen in examiner annotated figure 9 below).

Regarding claim 6, Li discloses the magnetic fluid seal, wherein:

the outer cylinder member has a heat exchanger for cooling the outer cylinder member (928 has 992 which is a coolant passageway that is a heat exchanger), and

the axial clearance, the magnetic pole member, and the heat exchanger are provided in order in the axial direction (axial clearance, 912, 992 are in order as seen in examiner annotated figure 9 below).

Regarding claim 7, Li discloses the magnetic fluid seal, wherein:

a bearing member (922) that holds the rotating shaft (904) and the outer cylinder member (928) so as to be relatively rotatable is disposed on the rotating shaft (922 rotates and on 904), and



Regarding claim 8, Li discloses the magnetic fluid seal, wherein:

the outer cylinder member has a heat exchanger for cooling the outer cylinder member (928 has 992 which is a coolant passageway that is a heat exchanger), and

the axial clearance, the magnetic pole member, and the heat exchanger are provided in order in the axial direction (axial clearance, 912, 992 are in order as seen in examiner annotated figure 9 below).

Regarding claim 9, Li discloses the magnetic fluid seal, wherein:

a bearing member (922) that holds the rotating shaft (904) and the outer cylinder member (928) so as to be relatively rotatable is disposed on the rotating shaft (922 rotates and on 904), and

the axial clearance, the magnetic pole member, the heat exchanger, and the bearing member are provided in order in the axial direction (axial clearance, 912, 992 are in order as seen in examiner annotated figure 9 below).

    PNG
    media_image1.png
    934
    990
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675